AO 450 (SCD 04/2010) Judgment in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                     James M. Pressley                                 )
                            Plaintiff                                  )
                      v.                                               )
   Andrew Saul, Commissioner of Social Security                        )      Civil Action No.: 5:18–cv-3171-DCN
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                   recover from the defendant (name)             the amount of                dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of          %, along with
costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: This action is remanded to the Commissioner for further evaluation under the fourth sentence of 42
U.S.C. § 405(g).


This action was (check one):
’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable David C. Norton, United States District Judge, who granted Defendant’s Motion to
Remand.

                                                                                  ROBIN L. BLUME
Date:     August 28 , 2019                                                   CLERK OF COURT


                                                                           s/Glenda J. Nance
                                                                                        Signature of Clerk or Deputy Clerk


                                                                           s/Glenda J. Nance
                                                                           Deputy Clerk
